Title: To Thomas Jefferson from Richard Richardson, 16 February 1801
From: Richardson, Richard
To: Jefferson, Thomas



Dr Sir
Richmond fabuary 16th 1801

having Received yours of January the 8th I now have the pleasure of answering it with pleasure. I am sorry to have omited it so long— nor would I have done it on any other provisor a tall But not having of my helth so as to admit of my going from home till now has ocasioned it my not writing to you Before now I was at your place since I wrote you or as I may say since new years day to know why Mr lilley did not Come down as he told me he would. his Reply was he depend on Mr [paiton] for Eight hands In which he disappointed him In they Could have Been got By me if he had of Come froward as I Requested of him to do But his not Comeing I Relide on his Being furneshed and did not get any for him when I was up he was gone to Bedford to Mr Randolph place on Request of Business for him I have not Ingage any Business as yet nor neither shall I till I get answer from you I Cant tell wheather Mr powel has gone froward or not you will Be good Enough to Informe me wheather you feel disposed for me to Return to Continue anothre year for you or not as it is my wish so to do or any thing you would Confur on me will Be gladly Receivd and Beleve me to Be Sincearly yours with astem

Rd. Richardson


If you will Be good Enough to answer this as soon as be in your power
Rd Rdson

